Case 1:21-cr-00188-RDM Document 24 Filed 06/02/21 Page 1 of 1

CO 526 Rev. 5/2018

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
)
VS. ) Criminal Case No.: 21cr188 (RDM) _
)
PAUL ALLARD HODGKINS
)
WAIVER OF TRIAL BY JURY

 

With the consent of the United States Attorney and the approval of the Court, the defendant

waives his right to trial by jury.

 

Defendant

ee a

Counsel for Defendant

(\
4 \ VL

Rea 4 /

I consent: x \\ sé
PY og
i

a \
Le \ f __.

Assistant United States attomey

Ap apes fy.

ilfin, Hem pa C(e [21

ANDOLPH D. MOSS

  
  

United States District Judge
